DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on September 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10/734,643 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Ellis on September 29, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
	Claim 1, at line 28, delete “0.2 μm.” and insert --0.2 μm,
and wherein the lithium-metal oxide particle is doped with at least one metal ingredient selected from the group consisting of Al, Ti, Ba, Zr, Si, B, Mg, P, V, and a combination thereof.—

Claims 2 and 3 are cancelled.



4.	(New) A lithium secondary battery comprising a cathode, an anode, and a non-aqueous electrolyte,
wherein the non-aqueous electrolyte contains a sulfur based additive, 
and the cathode contains a cathode active material containing a lithium-metal oxide particle, 
the lithium-metal oxide particle including a core part represented by Chemical Formula 5 and a surface part represented by Chemical Formula 6, having a concentration gradient layer of Ni in which a concentration of Ni is decreased in a surface direction between the surface part and the core part, containing a constant concentration of Co between the surface part and the core part, and having a concentration gradient layer of Mn in which a concentration of Mn is increased in the surface direction between the surface part and the core part: 
[Chemical Formula 5] Lix4Nia4Cob4Mnc4Oy4 
[Chemical Formula 6] Lix5Nia5Cob5Mnc5Oy5 
(in Chemical Formulas 5 and 6, x4, x5, y4, y5, a4, a5, b4, b5, c4, and c5 satisfy 0<x4≤1.1, 0<x5≤1.1, 2≤y4≤2.02, 2≤y5≤2.02, 0.800≤a4≤1.000, 0≤a5≤0.770, 0<b4≤0.11, 0<b5≤0.11, 0≤c4≤0.090, 0.120≤c5≤1.000, 0<a4+b4+c4≤1, and 0<a5+b5+c5≤1), 

and wherein the lithium-metal oxide particle further includes a coating layer formed of Al, Ti, Ba, Zr, Si, B, Mg, P, an alloy thereof, or an oxide thereof.

5.	(New) A lithium secondary battery comprising a cathode, an anode, and a non-aqueous electrolyte,
wherein the non-aqueous electrolyte contains a sulfur based additive, 
wherein the sulfur based additive is a sultone based additive,
and the cathode contains a cathode active material containing a lithium-metal oxide particle, 
the lithium-metal oxide particle including a core part represented by Chemical Formula 5 and a surface part represented by Chemical Formula 6, having a concentration gradient layer of Ni in which a concentration of Ni is decreased in a surface direction between the surface part and the core part, containing a constant concentration of Co between the surface part and the core part, and having a concentration gradient layer of Mn in which a concentration of Mn is increased in the surface direction between the surface part and the core part: 
x4Nia4Cob4Mnc4Oy4 
[Chemical Formula 6] Lix5Nia5Cob5Mnc5Oy5 
(in Chemical Formulas 5 and 6, x4, x5, y4, y5, a4, a5, b4, b5, c4, and c5 satisfy 0<x4≤1.1, 0<x5≤1.1, 2≤y4≤2.02, 2≤y5≤2.02, 0.800≤a4≤1.000, 0≤a5≤0.770, 0<b4≤0.11, 0<b5≤0.11, 0≤c4≤0.090, 0.120≤c5≤1.000, 0<a4+b4+c4≤1, and 0<a5+b5+c5≤1), 
wherein the core part has a radius of equal to or greater than 0.6 μm from the center of the lithium-metal oxide particle, and the concentration gradient layer has a width of equal to or greater than 0.2 μm.

6.	(New)	The lithium secondary battery of claim 5, wherein the lithium-metal oxide particle is doped with at least one metal ingredient selected from the group consisting of Al, Ti, Ba, Zr, Si, B, Mg, P, V, and a combination thereof.

7.	(New) The lithium secondary battery of claim 5, wherein the lithium-metal oxide particle further includes a coating layer formed of Al, Ti, Ba, Zr, Si, B, Mg, P, an alloy thereof, or an oxide thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the lithium secondary battery of claims 1, 4 and 5.

Sun teaches an electrochemical cell comprising an anode, a cathode and an electrolyte, wherein the cathode comprises particles having a core-shell structure wherein a concentration gradient is formed in the shell (see pg. 8621 and 8622).  The core composition is Li[Ni0.8Co0.15Mn0.05]O2 while the surface composition is Li[Ni0.57Co0.15Mn0.28]O2 (see pg. 8622).  Thus, the Ni concentration of Sun is gradually decreased from the particle core to the particle surface while the Mn concentration is gradually increased from the particle core to the particle surface.  The Co concentration remains substantially constant from the particle core to the particle surface (see pg. 8623, FIG. 2).
Inagaki teaches a first sultone as an additive to an electrolyte of a lithium battery (see paragraph 90).
In the cathode particles of Sun, however, the cobalt amount is outside of the claimed range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727